Case: 19-50585     Document: 00515606405          Page: 1    Date Filed: 10/19/2020




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 19, 2020
                                   No. 19-50585                            Lyle W. Cayce
                                                                                Clerk

   Bruce Randol Merryman,

                                                            Plaintiff—Appellant,

                                       versus

   Texas Board of Pardons and Parole; David Gutierrez,
   Director, Texas Board of Pardons and Parole; Fred
   Soliz, Parole Voter, San Antonio Board Office;
   Anthony Ramirez, Parole Voter, San Antonio Board
   Office; Charles Speir, Parole Voter, San Antonio
   Board Office,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:19-CV-333


   Before Higginbotham, Smith, and Oldham, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50585      Document: 00515606405           Page: 2    Date Filed: 10/19/2020




                                     No. 19-50585

          Bruce Randol Merryman, Texas prisoner # 1730381, seeks leave to
   proceed in forma pauperis (IFP) on appeal from the district court’s dismissal
   of his 42 U.S.C. § 1983 civil rights complaint for failure to state a claim. By
   moving to proceed IFP, Merryman is challenging the district court’s
   certification that his appeal was not taken in good faith. Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997). Our inquiry into Merryman’s good faith “is
   limited to whether the appeal involves legal points arguable on their merits.”
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks
   and citation omitted).
          The district court concluded that Merryman’s claims were barred by
   Heck v. Humphrey, 512 U.S. 477 (1994), Eleventh Amendment sovereign
   immunity, and absolute immunity. The district court further concluded that
   Merryman had failed to raise a viable Thirteenth Amendment claim and that
   his sole remedy was to file a writ of habeas corpus. Merryman fails to address
   any of these conclusions. Pro se briefs are afforded liberal construction. See
   Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993). Nevertheless, when an
   appellant fails to identify any error in the district court’s analysis, it is the
   same as if the appellant had not appealed the decision. Brinkmann v. Dallas
   Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          Because Merryman has failed to challenge any factual or legal aspect
   of the district court’s disposition of the claims raised in his complaint or the
   certification that his appeal is not taken in good faith, he has abandoned the
   critical issue of his appeal. See id. Thus, the appeal lacks arguable merit. See
   Howard, 707 F.2d at 220.          Accordingly, Merryman’s IFP motion is
   DENIED.         Additionally, because this appeal is frivolous, it is
   DISMISSED. See 5th Cir. R. 42.2; Baugh, 117 F.3d at 202 n.24. The
   district court’s dismissal of Merryman’s complaint and our dismissal of this
   appeal both count as strikes under 28 U.S.C. § 1915(g). See Coleman v.
   Tollefson, 135 S. Ct. 1759, 1763-64 (2015). Merryman is CAUTIONED that




                                          2
Case: 19-50585      Document: 00515606405           Page: 3    Date Filed: 10/19/2020




                                     No. 19-50585

   if he accumulates three strikes, he will not be allowed to proceed IFP in any
   civil action or appeal filed while he is detained or incarcerated in any facility
   unless he is under imminent danger of serious physical injury.




                                          3